Court of Appeals
of the State of Georgia

                                       ATLANTA, December 10, 2014

The Court of Appeals hereby passes the following order:

A15I0078. KIMBERLY HOWELL v. THE STATE

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of this order. The Clerk of Superior Court is directed to include a copy of this
order in the record transmitted to the Court of Appeals.


LC NUMBERS:
14CR995

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta, December 10, 2014
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.